703 S.E.2d 156 (2010)
William BRATTAIN, Employee
v.
NUTRI-LAWN, INC., Employer, Noninsured.
No. 378P10.
Supreme Court of North Carolina.
November 4, 2010.
James B. Black, IV, Raleigh, for Nutri-Lawn, Inc.
William Brattain, pro se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 2nd of September 2010 in this *157 matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."